FS Ascent Investments LLC


Maximum $6,250,000


7.5% Notes Due December 31, 2001
Loan Agreement
Date: December 29, 2000


TABLE OF CONTENTS




ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

1.1 Definitions

1.2 Rules of Construction

ARTICLE II

AMOUNT AND TERMS OF NOTES

2.1 Commitment to Lend; Loans

2.2 Evidence of Debt

2.3 Making of Loans

2.4 Interest and Principal Payments

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

3.1 Organization and Existence, etc.

3.2 Subsidiaries

3.3 Capitalization

3.4 Authorization; Binding Obligations

3.5 Compliance with Instruments, etc.

3.6 Litigation

3.7 No Business Activities

3.8 Offering

3.9 Priority

3.10 Loans to Ascent

ARTICLE IV

CONDITIONS OF OBLIGATIONS OF THE LENDER

4.1 Conditions to Lender's Obligations on the First Loan Date

4.2 Conditions Precedent to Each Loan

4.3 Cooperation

ARTICLE V

ARTICLE VI

AFFIRMATIVE COVENANTS OF THE COMPANY

6.1 Use of Proceeds

6.2 Mandatory Prepayments Under the Ascent Loan Agreement

6.3 Further Assurances

6.4 Termination

ARTICLE VII

NEGATIVE COVENANTS

7.1 Borrowed Money Indebtedness

7.2 Liens

7.3 Contingent Liabilities

7.4 Mergers, Consolidations and Dispositions and Acquisitions of Assets

7.5 Nature of Business

7.6 Loans and Investments

7.7 Organizational Documents

7.8 Subsidiaries

7.9 Termination

ARTICLE VIII

DEFAULTS AND REMEDIES

8.1 Events of Default

8.2 Acceleration

8.3 Other Remedies

8.4 Waiver of Past Defaults

ARTICLE IX

RESTRICTIONS ON TRANSFER

9.1 Securities Laws Restrictions on Transfer

9.2 Restrictive Legend

9.3 Additional Restrictions

ARTICLE X

AMENDMENT, SUPPLEMENT AND WAIVER

10.1 With Consent of Holders of the Note

ARTICLE XI

MISCELLANEOUS

11.1 Notices

11.2 Duplicate Originals

11.3 Governing Law

11.4 No Adverse Interpretation of Other Agreements

11.5 Successors and Assigns

11.6 Separability

11.7 Headings, etc.

11.8 Confidentiality

11.9 Parent Guarantee

11.10 Lender Representatives and Warranties



LOAN AGREEMENT (the "Agreement") dated as of December 29, 2000 among and FS
Ascent Investments LLC, a Delaware limited liability company (the "Company "),
Alpharma USPD Inc., a Maryland corporation (the "Lender"), and Alpharma Inc., a
Delaware corporation (the "Parent").

WHEREAS, the Lender has agreed to loan to the Company an aggregate of up to
$6,250,000 from time to time upon the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises, it is agreed by and among the
parties hereto as follows:

ARTICLE IDEFINITIONS AND INCORPORATION BY REFERENCE

1.1 Definitions.

"Affiliate" shall have the meaning ascribed to it in Rule 405 promulgated under
the Securities Act.

"Ascent" means Ascent Pediatrics, Inc., a Delaware corporation.

"Ascent Loan Agreement" means the Loan Agreement dated the date hereof between
Ascent and the Borrower.

"Ascent Security Agreement" means the Security Agreement dated the date hereof
between Ascent and the Borrower.

"Bankruptcy Law" means Title 11, U.S. Code or any similar Federal or State law
for the relief of debtors. The term "Custodian" means any receiver trustee,
assignee, liquidator or similar official under any Bankruptcy Law.

"Borrowed Money Indebtedness" means, with respect to any Person, without
duplication:

(a) all obligations of such Person for borrowed money;

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

(c) all obligations of such Person under conditional sale or other title
retention agreements relating to Property purchased by such Person;

(d) all obligations of such Person issued or assumed as the deferred purchase
price of Property or services (excluding obligations of such Person to creditors
for raw materials, inventory, services and supplies and deferred payment for
services to employees and former employees incurred in the ordinary course of
such Person's business);

(e) all capital lease obligations;

(f) all obligations of others secured by any Lien on Property or assets owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed;

(g) all outstanding letters of credit, surety bonds and currency swap or similar
agreements issued for the account of such Person; and

(h) all guarantees of such Person for obligations of the type described above.

"Business Day" means any day which is neither a Saturday nor a Sunday nor a
legal holiday on which banks are authorized or required to be closed in Boston,
Massachusetts or New York, New York.

"Capital Stock" means any and all shares, interests, participations or other
equivalents of or interests in (however designated) equity of the Company,
including any preferred stock, but excluding any debt securities convertible
into such equity prior to such conversion.

"Closing Date" means January 2, 2001.

"Collateral" has the meaning set forth in the Security Agreement.

"Company" means the party named as such above until a successor replaces it
pursuant to the applicable provision hereof and thereafter means the successor
to such party.

"Default" means any event which is, or after notice or passage of time or both
would be, an Event of Default (as defined in Article VIII of this Agreement).

"Derivative Securities" has the meaning set forth in Section 3.3(a) of this
Agreement.

"Encumbrance" has the meaning set forth in Section 3.4(a) of this Agreement.

"Event of Default" has the meaning set forth in Section 8.1 of this Agreement.

"Fifth Amendment" means the Fifth Amendment dated as of December 29, 2000 to the
Securities Purchase Agreement dated as of May 13, 1998, as amended, by and among
Ascent and the Purchasers named therein.

"First Loan" has the meaning set forth in Section 2.3 of this Agreement.

"First Loan Date" has the meaning set forth in Section 2.3 of this Agreement.

"GAAP" means U.S. generally accepted accounting principles as in effect from
time to time.

"Holder" means the Lender and any other Person to whom all or a portion of the
Note is transferred in accordance with Article XI of this Agreement.

"Indebtedness" means and includes:

(a) all items which in accordance with GAAP would be included on the liability
side of a balance sheet on the date as of which Indebtedness is to be determined
(excluding capital stock, surplus reserves and deferred credits);

(b) all guaranties, letter of credit, contingent reimbursement obligations and
other contingent obligations in respect of, or any obligations to purchase or
otherwise acquire, indebtedness of others; and

(c) all indebtedness secured by any Lien existing on any interest of the Person
with respect to which indebtedness is being determined in Property owned subject
to such Lien whether or not the indebtedness secured thereby shall been assumed.

"Investment" means the purchase or other acquisition of any Indebtedness of, or
the making of any loan, advance or capital contribution to, or the incurring of
any liability, contingent or otherwise, in respect of the Indebtedness of, any
Person.

"Lien" means any mortgage, pledge, charge, encumbrance, security interest,
collateral assignment or other lien or restriction of any kind, whether based on
common law, constitutional provision, statute or contract, and shall include
reservations, exceptions, encroachments, easements, rights of way, covenants,
conditions, restrictions and other title exceptions.

"LLC Agreement" means the Limited Liability Company Agreement dated as of
December 28, 2000 of the Company.

"Loan" means any borrowing by the Company from the Lender of up to a maximum
principal amount of $6,250,000 pursuant to Section 2.1 and the other terms and
conditions of this Agreement.

"Loan Date" has the meaning set forth in Section 2.3 of this Agreement.

"Maturity Date" means the earliest of (i) the Maturity Date (as defined in the
Ascent Loan Agreement), (ii) the Demand Date (as defined in the Ascent Loan
Agreement) or (iii) the date on which payment is required pursuant to Section
2.5 of the Ascent Loan Agreement; provided, however, in no event shall the
Maturity Date be later than June 30, 2002.

"Note" means the note to be issued by the Company to the Lender pursuant to
Section 2.2(a) of this Agreement, substantially in the form attached hereto as
Exhibit A, evidencing the maximum principal amount of the Loans; provided
however, that in the event that the Lender exchanges all or a portion of the
Note for one or more Notes in accordance with Section 2.2(c) of this Agreement
or transfer all or a portion of the Note in accordance with Article XI, all
references to the Note in this Agreement shall be deemed to include the Notes
issued by the Company upon such exchange or transfer.

"Notice of Borrowing" has the meaning set forth in Section 2.3 of this
Agreement.

"Officer" means the Chairman of the Board, the President, any Vice President,
the Treasurer or the Secretary of the Company.

"Permitted Investments" means:

(a) readily marketable securities issued or fully guaranteed by the United
States of America with maturities of not more than one year;

(b) commercial paper rated "Prime 1" by Moody's Investors Services, Inc. or
"A-1" by Standard and Poor's Rating Services with maturities of not more than
180 days;

(c) certificates of deposit or repurchase obligations issued by any bank
organized under the laws of the United States of America or any state thereof
having capital surplus of at least $100,000,000 or by any other financial
institution acceptable to the Requisite Holders, all of the foregoing not having
a maturity of more than one year from the date of issuance thereof; and

(d) other Investments not exceeding, in the aggregate, $50,000 in any fiscal
year; and

(e) loans to, or investments in, Ascent pursuant to the Ascent Loan Agreement
and the Fifth Amendment (and the securities issued pursuant to the Fifth
Amendment).

"Permitted Liens" means each of the following:

(a) artisans' or mechanics' Liens arising in the ordinary course of business,
and Liens for taxes, but only to the extent that payment thereof shall not at
the time be due or if due, the payment thereof is being diligently contested in
good faith and adequate reserves computed in accordance with GAAP have been set
aside therefor;

(b) normal encumbrances and restrictions on title which do not secure Borrowed
Money Indebtedness and which do not have a material adverse affect on the value
or utility of the applicable Property;

(c) Liens incurred or deposits made in the ordinary course of business (i) in
connection with workmen's compensation, unemployment insurance, social security
and other like laws, or (ii) to secure insurance in the ordinary course of
business, the performance of bids, tenders, contracts, leases, licenses,
statutory obligations, surety, appeal and performance bonds and other similar
obligations incurred in the ordinary course of business, but not, in any of the
cases specified in this clause (ii), incurred in connection with the borrowing
of money, the obtaining of advances or the payment of the deferred purchase of
Property;

(d) attachments, judgments and other similar Liens arising in connection with
the court proceedings, provided that the execution and enforcement of such Liens
are effectively stayed and the claims secured thereby are being actively
contested in good faith with adequate reserve made therefor in accordance with
GAAP;

(e) Liens imposed by law, such as carriers', warehousemen's, mechanics',
materialmen's and vendors' liens incurred in good faith in the ordinary course
of business and securing obligations which are not yet due or which are being
contested in good faith by appropriate proceedings if adequate reserves with
respect thereto are maintained in accordance with GAAP;

(f) zoning restrictions, easements, licenses, reservations, provisions,
covenants, conditions, waivers, and restrictions on the use of Property, and
which do not in any case singly or in the aggregate materially impair the
present use or value of Property subject to any such restriction or materially
interfere with the ordinary conduct of the business of the Company and its
Subsidiaries, if any;

(g) extensions, renewals and replacements of Liens referred to in paragraphs (a)
through (j) of this Section; provided that any such extension, renewal or
replacement Lien shall be limited to the Property or assets (and, in the case of
clause (e), categories of Property or assets) covered by the Lien extended,
renewed or replaced; and

(h) the Liens created by the Security Agreement.

"Person" means any individual, corporation, association, company, business
trust, partnership, joint venture, joint-stock company, limited liability
company, trust, unincorporated organization or association or government or any
agency or political subdivision thereof.

"Requisite Holders" means Holders of more than 50% of the aggregate principal
amount of the Note outstanding at any time.

"Securities Act" means the Securities Act of 1933, as amended.

"Security Agreement" means the Security Agreement dated the date hereof between
the Company and the Lender.

"Subsidiary" of a Person means any corporation, association, partnership, joint
venture or other business entity of which more than fifty percent (50%) of the
voting stock or other equity interests (in the case of Persons other than
corporations), is owned or controlled directly or indirectly by the Person, or
one or more of the Subsidiaries of the Person, or a combination thereof.

The term "to the knowledge of" or derivatives thereof shall mean the actual
knowledge of the Manager of the Company.

1.2 Rules of Construction.

Unless the context otherwise requires:

a. a term has the meaning assigned to it;

b. an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

c. "or" is not exclusive;

d. words in the singular include the plural and in the plural include the
singular;

e. provisions apply to successive events and transactions; and

f. "herein", "hereof" and other words of similar import refer to this Agreement
as a whole and not to any particular Article, Section or other subdivision.

ARTICLE IIAMOUNT AND TERMS OF NOTES

2.1 Commitment to Lend; Loans. On the terms and subject to the conditions
contained in this Agreement (including, without limitation, Section 2.3(b) of
this Agreement), the Lender agrees to make one or more Loans to the Company from
time to time on any Business Day on or after January 2, 2001 and prior to
December 31, 2001. The maximum principal amount of Loans outstanding at any time
shall not exceed $6,250,000 at any time. Amounts repaid pursuant to Sections
2.4(b) may not be reborrowed by the Company. The Lender shall (i) have no
obligation to make more than one Loan in any one calendar month and (ii) have no
obligation to make any Loans to the Company prior to January 2, 2001 or after
December 31, 2001.

2.2 Evidence of Debt.

(a) On the First Loan Date, Lender shall receive from the Company the Note
evidencing the maximum aggregate principal amount of the Loans.

(b) There shall be attached to the Note, and maintained by the Company, a
register in which the Company shall, from time to time, record (i) the date and
amount of each Loan under the Note, (ii) the date and amount of any interest
payments due under the Note and (iii) the date and amount of any principal and
interest payments made by the Company under the Note. The entries made in the
register by the Company shall be conclusive and binding for all purposes, absent
manifest error.

2.3 Making of Loans. The Lender agrees to make each Loan upon receipt of a
notice of borrowing in the form of Exhibit B (a "Notice of Borrowing")
specifying the amount of the proposed Loan given by the Company to the Lender
not later than 10:00 am (New York time) on the fifth Business Day prior to the
date of the proposed Loan, except with respect to the first Loan hereunder which
shall be in the principal amount of $2,000,000 (the "First Loan") and which
shall be made by the Lender to the Company on January 2, 2001 (the "First Loan
Date") and shall be made without any requirement that the Company deliver a
Notice of Borrowing. Subject to the terms and conditions of this Agreement, upon
the date of a proposed Loan (a "Loan Date"), the Lender shall make available for
the account of the Company in accordance with the bank wire instructions
contained in such Notice of Borrowing, immediately available funds in the amount
of the Loan. Each Loan shall be in an aggregate amount of not less than $500,000
or a multiple of $100,000 in excess thereof and not more than $1,000,000;
provided, however, the Loans requested in the months of February, 2001 and
March, 2001 may be in an aggregate amount of not more than $1,500,000 per month.
Each Notice of Borrowing shall be irrevocable and binding upon the Company. The
Company shall indemnify the Lender against any loss, cost or expense including,
without limitation, the cost of Lender funds on its credit facilities, incurred
by the Lender if a proposed Loan requested in a Notice of Borrowing is not made
by the Lender because the conditions precedent to such Loan as set forth in
Section 4.1 or 4.2 or of this Agreement were not satisfied or waived.

2.4 Interest and Principal Payments.

(a) The Company shall accrue interest on the unpaid principal amount of each
Loan from the date of the making thereof until the principal amount thereof
shall be paid in full at a rate of 7.5% per annum. Interest shall be due and
payable by the Company with respect to each Loan quarterly in arrears on the
last day of each of March, June, September and December. All amounts paid shall
first be applied to any accrued but unpaid interest. All payments required to be
made by the Company under this Agreement shall be paid to the Lender to an
account of the Lender designated to the Company in writing.

(b) On or prior to the Maturity Date, the Company may prepay all or a portion of
the outstanding principal amount of the Note, together with any accrued and
unpaid interest thereon to the date of such prepayment, in its sole discretion
on no more than one occasion in each calendar quarter on the last Business Day
of such calendar quarter. The Company shall repay the outstanding aggregate
principal amount of the Note, together with any accrued and unpaid interest
thereon, on the Maturity Date.

(c) If any required payment of principal or interest is not paid when due,
whether at stated maturity, by acceleration or otherwise, the interest rate
applicable to the amount of any such payment shall be the 7.5% per annum
provided above plus an additional 2% per annum, all payable on demand.

2.5 Ascent Loan Agreement.



(a) In the event that (i) Ascent completes the procedures enumerated in Article
2 of the Ascent Loan Agreement to request a Loan thereunder and has fulfilled
all conditions to such Loans and (ii) the Company fails to request a Loan for
the corresponding amount pursuant to the terms of this Agreement within five
Business Days of receiving the Notice of Borrowing under the Ascent Loan
Agreement, Ascent may submit a Notice of Borrowing under this Agreement for the
purpose of requesting a Loan under the terms of this Agreement. In such case,
the Lender shall treat such Notice of Borrowing as if it had been delivered by
the Company. Any Loan advanced pursuant to a Notice of Borrowing delivered by
Ascent pursuant to this Section 2.5 shall be advanced directly to Ascent and
will be credited on the Note to the Company. The Company waives the right to
contest a Notice of Borrowing given by Ascent pursuant to this Section 2.5(a).

(b) In the event that (i) the Company completes the procedures enumerated in
Article 2 of this Agreement to request a Loan and has fulfilled all conditions
to such Loan and (ii) the Lender fails to deliver such Loan on the Loan Date,
then Ascent shall have the option to enforce any remedies possessed by the
Company under this Agreement.

ARTICLE IIIREPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Lender as follows:

3.1 Organization and Existence, etc. The Company (a) is a limited liability
company validly organized and existing and in good standing under the laws of
the State of Delaware, and has all requisite corporate power and authority to
carry on its business as now conducted and as proposed to be conducted, and (b)
is duly qualified to do business and is in good standing (or the equivalent
thereof under applicable law) in each jurisdiction in which the conduct of its
business requires such qualification by reason of the ownership or leasing of
property or otherwise.

3.2 Subsidiaries. The Company has no Subsidiaries and owns no securities of
other corporations or entities other than Permitted Investments.

3.3 Capitalization.

(a) As of the date hereof, (i) the Company's Capital Stock are as set forth in
the LLC Agreement; and (ii) the Company has outstanding no securities which are
convertible into or exercisable or exchangeable for Capital Stock ("Derivative
Securities") .

(b) All the Company's Capital Stock are free of preemptive and similar rights
and have been offered, issued, sold and delivered by the Company in transactions
in compliance with the applicable federal, state and foreign securities laws.
There are no outstanding agreements or commitments requiring the Company to
issue Capital Stock or Derivative Securities.

3.4 Authorization; Binding Obligations.

(a) The Company has full power and authority to execute, deliver and perform
this Agreement, the Note and the Security Agreement and such other documents
furnished or to be furnished by the Company hereunder. This Agreement, the Note
and the Security Agreement have each been duly authorized, executed and
delivered by the Company and each constitutes a legal, valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, subject to bankruptcy, insolvency, reorganization and other laws of
general applicability relating to or affecting creditors' rights and to general
principles of equity and subject to the approval by the stockholders described
above. The issuance, offering and sale of the Notes pursuant to this Agreement,
the compliance by the Company with the provisions of this Agreement and the
Notes and the consummation of the other transactions contemplated hereby or
thereby will not result in the creation or imposition of any lien, charge,
security interest or encumbrance (collectively "Encumbrance") upon any of the
assets of the Company pursuant to the terms or provisions of, or result in a
breach or violation of or conflict with any of the terms or provisions of, or
constitute a default under, or give any other party a right to terminate any of
its obligations under, or result in the acceleration of any obligation under,
(i) LLC Agreement, (ii) any contract or other agreement to which the Company is
a party or by which the Company or any of its respective properties is bound, or
(iii) any judgment, ruling, decree, order, statute, rule or regulation of any
court or other governmental agency or body, domestic or foreign, applicable to
the business or properties of the Company.

(b) The Note has been duly authorized for issuance. When the Note has been duly
executed and delivered by the Company in accordance with this Agreement, the
Note will constitute the valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to
bankruptcy, insolvency, reorganization and other laws of general applicability
relating to or affecting creditors' rights and to general principles of equity.

3.5 Compliance with Instruments, etc. The Company is not in breach or violation
of, or in default under, any term or provision of (i) its LLC Agreement, (ii)
any indenture, mortgage, deed of trust, voting trust agreement, stockholders
agreement, note agreement, debt instrument or other agreement or instrument to
which it is a party or by which it is bound or to which any of its Property is
subject or (iii) any statute, judgment, decree, order, rule or regulation
applicable to the Company or of any arbitrator, court, regulatory body,
administrative agency or any other governmental agency or body, domestic or
foreign, having jurisdiction over the Company or any of its respective
activities.

3.6 Litigation. There are no actions, suits, proceedings or investigations
pending, or, to the knowledge of the Company, threatened, against the Company
before or by any court, regulatory body or administrative agency or any other
governmental agency or body, domestic or foreign, or any actions, suits,
proceedings or investigations pending, or, to the knowledge of the Company,
threatened, which challenges the validity of any action taken or to be taken
pursuant to or in connection with this Agreement or the issuance of the Note.

3.7 No Business Activities. The Company was formed on December 28, 2000. Prior
to the date of this Agreement, the Company has undertaken no business or
commercial activities. Immediately prior to the First Loan Date, the total
assets of the Company will consist of $1,000 in cash.

3.8 Offering. Subject to the Lender's representations and warranties in Section
11.10, the offer, sale and issuance of the Securities to the Lender as
contemplated by this Agreement are not subject to the registration requirements
of the Securities Act and neither the Company, nor anyone acting on its behalf,
has taken or will take any action that would cause such registration
requirements to be applicable.

3.9 Priority. The security interest under the Security Agreement is a valid and
perfected security interest in the Collateral referred to therein, securing the
obligations secured thereby, and such security interest is subject to no Liens
that are prior to, on a parity with or junior to such Security Interest other
than Permitted Liens, and the Security Agreement is enforceable as security for
the obligations secured thereby in accordance with its terms against the
Company, subject to bankruptcy, insolvency, reorganization, and other laws of
general applicability relating to or affecting creditors' rights and to general
principles of equity.

3.10 Loans to Ascent. The aggregate principal amount of Loans outstanding
hereunder will, at all times (subject to delays due to fund transfers), be equal
to the aggregate principal amount of the Loans outstanding under the Ascent Loan
Agreement.

ARTICLE IVCONDITIONS OF OBLIGATIONS OF THE LENDER

4.1 Conditions to Lender's Obligations on the First Loan Date. The obligation of
the Lender to make the First Loan is subject to the fulfillment to its
reasonable satisfaction, or the waiver by the Lender, on the First Loan Date of
each of the following conditions:

(a) Representations and Warranties Correct. The representations and warranties
of the Company in Article III hereof shall be (x) true and correct on and as of
the date hereof and (y) true and correct in all material respects on and as of
the First Loan Date with the same force and effect as if they had been made on
and as of the First Loan Date, except in the case of clause (y) for those
representations and warranties which address matters only as of a particular
date (which shall be true and correct as of such date).

(b) Compliance Certificate. The Company shall have delivered to the Lender a
certificate of the Company's Manager, dated the First Loan Date, certifying to
the fulfillment of the conditions specified in subsection (a) of this Section
4.1.

(c) No Impediments. No statute, judgment, order or decree of any court,
regulatory body, administrative agency or any other governmental agency or body
shall be in effect which would impose any material limitation on the ability of
the Lender to exercise full rights of ownership of the Notes.

(d) Legal Investment. The purchase of the Note by the Lender hereunder shall be
legally permitted by all statutes, rules and regulations to which the Lender and
the Company are subject.

(e) Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body that are now required in connection
with the lawful issuance and sale of the Note pursuant to this Agreement shall
have been duly obtained and shall be in full force and effect.

(f) Issuance Taxes. All taxes imposed by law in connection with the initial
issuance, sale and delivery of the Note shall have been fully paid by the
Company, and all laws imposing such taxes shall have been fully complied with at
the time of such issuance.

(g) Proceedings and Other Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement shall have been
taken, and the Lender shall have received such other documents and instruments
in form and substance reasonably satisfactory to it and its counsel, as to such
other matters incident to the transaction contemplated hereby as it may
reasonably request.

(h) Opinion of Counsel. The Lender shall have received the opinion of Stroock &
Stroock & Lavan, LLP, counsel for the Company, dated the First Loan Date,
substantially with respect to the matters set forth on Exhibit C attached hereto
.

(i) Consents, Waivers, Etc. The Company shall have obtained all consents or
waivers necessary to execute and deliver this Agreement, issue the Note and
carry out the transactions contemplated hereby and thereby, and all such
consents and waivers shall be in full force and effect.

(j) Delivery. The Company shall have delivered to the Lender (i) the Note, (ii)
the Security Agreement, (iii) a certified copy of the LLC Agreement and (iv) a
signed UCC-1 covering the Collateral (as such term is defined in the Security
Agreement).

(k) Ascent Loan Agreement. Ascent shall have complied in all respects with the
Conditions Precedent to the First Loan as set forth in the Ascent Loan Agreement
and the full amount of the First Loan will, immediately upon receipt, be used
solely to fund the initial loan under the Ascent Loan Agreement.

4.2 Conditions Precedent to Each Loan. The obligation of the Lender to make any
Loan other than the First Loan is subject to the fulfillment to its reasonable
satisfaction, or the waiver by the Lender, on or prior to the applicable Loan
Date of each of the following conditions:

(a) The conditions set forth in subsections (c), (d), and (e) of Section 4.1
remain fulfilled or waived by Lender.

(b) No event has occurred and is continuing, or would result from the Loan being
made on such date, which constitutes a Default or an Event of Default.

(c) The Borrower shall have delivered to the Lender a copy of a Notice of
Borrowing issued by Ascent to the Borrower under the Ascent Loan Agreement
requesting a loan in the principal amount of the Loan..

(d) The Lender shall be reasonably satisfied that the proceeds of the Loan being
made will be used as set forth in Section 6.1.

(e) (i) Ascent shall have given the Company a valid Notice of Borrowing under
the Ascent Loan Agreement in all respects (including amount) identical to the
notice given hereunder; (ii) Ascent shall have complied in all respects with the
Conditions Precedent to the Company's obligation to make such Loan under the
Ascent Loan Agreement and (iii) the full amount of said Loan will be used
immediately upon receipt solely to fund a loan under the Ascent Loan Agreement.

4.3 Cooperation. The Lender shall take all reasonable steps and use all
reasonable efforts necessary or desirable, and shall cooperate with the Company
to enable it, to obtain, as promptly as practicable, all approvals,
authorizations, certificates, consents and clearances required to consummate the
transactions contemplated hereby and satisfy the conditions set forth in
Sections 4.1 and 4.2.

ARTICLE V



[Intentionally Omitted]



ARTICLE VIAFFIRMATIVE COVENANTS OF THE COMPANY

Subject to Section 6.4 hereof, the Company hereby covenants and agrees:

6.1 Use of Proceeds. The Company shall use all the proceeds received from the
Loans to make loans to Ascent pursuant to the Ascent Loan Agreement.

6.2 Mandatory Prepayments Under the Ascent Loan Agreement. Concurrently with
receipt thereof (subject only to delays outside of the Company's control due to
fund transfers), the Company will pay to the Lender any amounts received by the
Company of the Ascent Loan Agreement.

6.3 Certain Rights of Holder. The Company hereby irrevocably assigns to the
Lender its rights as a "Holder" under the Ascent Loan Agreement to give the
demand for repayment permitted under Sections 2.5 and 2.6 of the Ascent Loan
Agreement; provided that if the Lender fails to give such demand on or before
the Business Day prior to the last Business Day on which such notice may be
properly given, the Company may give such demand. The Company shall promptly
forward to the Lender any notice received by it pursuant to the terms of Section
2.5 of the Ascent Loan Agreement.

6.4 Further Assurances. From time to time the Company shall execute and deliver
to Lender such other instruments, certificates, agreements and documents and
take such other action and do all other things as may be reasonably requested by
Lender in order to implement or effectuate the terms and provisions of this
Agreement.

6.5 Termination. The covenants and agreements of the Company set forth in this
Article VI shall terminate and be of no further force or effect at such time as
no principal or interest on the Note is outstanding or payable and no amounts
may be borrowed pursuant to this Agreement.

6.6 Extension of Maturity Date. The Company agrees not to extend the Maturity
Date under the Ascent Loan Agreement, and the Maturity Date shall not be
extended hereunder, beyond December 31, 2001, unless at the time of such
extension: (a) the Company has purchased the Additional Shares (as defined in
and required by Section 2.1 of the Fifth Amendment) as requested by Ascent
pursuant to the Fifth Amendment and (b) as investment bank, commercial bank,
business broker or comparable entity is engaged in representing Ascent in
connection with the process required by Section 6.4 of the Ascent Loan
Agreement.

ARTICLE VIINEGATIVE COVENANTS

Subject to Section 7.9 hereof, the Company hereby covenants and agrees that it
will not, will not agree to and will not suffer or permit any Subsidiary of the
Company to, do any of the following without the consent of the Requisite
Holders:

7.1 Borrowed Money Indebtedness. Create, incur, suffer or permit to exist, or
assume or guarantee, or become or remain liable with respect to any Borrowed
Money Indebtedness, except the Note.

7.2 Liens. Create or suffer to exist any Lien upon any of its Property now owned
or hereafter acquired, or acquire any Property upon any conditional sale or
other title retention device or arrangement or any purchase money security
agreement; provided, however, that the Company any Subsidiaries of the Company
may create or suffer to exist Permitted Liens.

7.3 Contingent Liabilities. Directly or indirectly guarantee the performance or
payment or, or purchase or agree to purchase, or assume or contingently agree to
become or be secondarily liable in respect of, any obligation or liability of
any other Person, except for the endorsement of checks or other negotiable
instruments in the ordinary course of business.

7.4 Mergers, Consolidations and Dispositions and Acquisitions of Assets. In any
single transaction or series of related transactions, directly or indirectly:

(a) liquidate or dissolve;

(b) be a party to any merger or consolidation unless (i) no Default or Event of
Default has occurred that is then continuing; (ii) immediately thereafter and
giving effect thereto, no event will occur and be continuing which constitutes a
Default; (iii) the Company, or the Subsidiary, if any, is the surviving Person;
and (iv) the Holders are given at least twenty (20) days prior notice of such
merger or consolidation or such lesser number of days as is practicable;

(c) sell, convey or lease all or substantially all of its assets, except for the
sale of property in the ordinary course of business; or

(d) pledge, transfer or otherwise dispose of any equity interest in any of its
Subsidiaries, if any exist, or issue or permit any of its Subsidiaries, if any
exist, to issue any additional equity interests except to the Company or another
of its Subsidiaries. Nothing in this Agreement shall prohibit the Company from
selling obsolete equipment or from replacing used equipment in the ordinary
course of business.

7.5 Nature of Business. Engage in any business other than lending the proceeds
of Loans to Ascent pursuant to the Ascent Loan Agreement, enforcing its rights
under the Ascent Loan Agreement and investing in securities of Ascent pursuant
to the Fifth Amendment.

7.6 Loans and Investments. Make any loan, advance, extension of credit or
capital contribution to, or make or have any Investment in, any Person, or make
any commitment to make any such extension of credit or investment, except
Permitted Investments.

7.7 Organizational Documents. Amend, modify, restate or supplement the LLC
Agreement if such action could reasonably be expected to adversely affect the
rights of the Lender under this Agreement.

7.8 Subsidiaries. Form, create or acquire any Subsidiary.

7.9 Ascent Agreements. Amend, modify or waive any conditions under the Ascent
Loan Agreement or sell, transfer or permit any third party to, or have the power
to, exercise any rights thereunderor under the Ascent Security Agreement
(including, without limitation, the Company's rights as a "Holder" as that term
is defined under the Ascent Loan Agreement) or, upon default by Ascent under the
Ascent Loan Agreement, fail to promptly (i) give Lender notice of said default
and (ii) take all action upon default permitted under the Ascent Loan Agreement
or under the Ascent Security Agreement which is requested by Lender.

7.10 Termination. The covenants and agreements of the Company set forth in this
Article VII shall terminate and be of no further force or effect at such time as
no principal or interest on the Note is outstanding or payable and no amounts
may be borrowed pursuant to this Agreement.

ARTICLE VIIIDEFAULTS AND REMEDIES

8.1 Events of Default. An "Event of Default" occurs if:

(a) the Company defaults in the payment of interest on the Note when the same
becomes due and payable and such default continues for a period of 5 Business
Days;

(b) the Company defaults in the payment of the principal of the Note when the
same becomes due and payable at maturity, upon acceleration or otherwise;

(c) the Company defaults in the performance of any covenants under Article VII
of this Agreement;

(d) the Company fails to comply with any of the provisions of this Agreement
(other than Article VII) or the Security Agreement or breaches a representation
or warranty in the Security Agreement and such failure or breach continues for
20 Business Days after notice from the Requisite Holders;

(e) any representation or warranty of the Company under this Agreement shall
prove to have been incorrect in any material respect when made or the
representations and warranties of the Company under Sections 3.9 or 3.10 are or
become incorrect at any time during the term of this Agreement;

(f) there exists an outstanding unsatisfied final judgment which, either alone
or together with other outstanding unsatisfied final judgments against the
Company, exceeds an aggregate of $200,000 (to the extent not covered by
insurance) and such judgment shall have continued undischarged or unstayed for
20 Business Days after entry thereof;

(g) the Company pursuant to or within the meaning of any Bankruptcy Law:

(i) commenced a voluntary case,

(ii) consents to the entry of an order for relief against it in an involuntary
case,

(iii) consents to the appointment of a custodian of it or for all or
substantially all of its property, or

(iv) makes a general assignment for the benefit of its creditors; or

(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against the Company in an involuntary case,

(ii) appoints a custodian of the Company for all or substantially all of its
property, or

(iii) orders the liquidation of the Company, and the order or decree remains
unstayed and in effect for 90 consecutive days.

(i) there is a default under the Ascent Loan Agreement.

8.2 Acceleration. If an Event of Default occurs and is continuing, the Requisite
Holders by notice to the Company, may declare the principal of and any accrued
interest on the Note to be due and payable. Upon such declaration such principal
and interest shall be due and payable immediately. If an Event of Default
specified in Section 8.1(g) or (h) occurs, all unpaid principal and accrued
interest on the Note then outstanding shall ipso facto become and be immediately
due and payable without any declaration or other act on the part of any Holder.

8.3 Other Remedies. Notwithstanding any other provision of this Agreement, if an
Event of Default occurs and is continuing, any Holder may pursue any available
remedy by proceeding at law or in equity to collect the principal of or interest
then due on the Note held by such Holder. Without limiting the foregoing, the
Company, the Parent and the Lender acknowledge and agree that the respective
remedies of the Company, the Parent, the Lender and any other Holder at law for
a breach or threatened breach of any of the provisions of this Agreement or the
Subordination Agreement would be inadequate and, in recognition of that fact,
agree that, in the event of a breach or threatened breach by the Company, the
Parent, the Lender or any Holder of any of the provisions of this Agreement, or
the Subordination Agreement, in addition to any remedies specified herein, at
law or otherwise, any party hereto and any Holder, without posting any bond
shall be entitled to seek equitable relief in the form of specific performance,
a temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available, provided that no Holder shall be
entitled to specific performance of the provisions of Section 6.5 hereof.

A delay or omission by any Holder in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative.

8.4 Waiver of Past Defaults. Any past Default or Event of Default and its
consequences may be waived in accordance with Section 10.1. When a Default or an
Event of Default is waived, it is cured and ceases.

ARTICLE IXRESTRICTIONS ON TRANSFER

9.1 Securities Laws Restrictions on Transfer. The Note shall not be sold or
transferred unless either (a) they first shall have been registered under the
Securities Act or (b) the Company shall have been furnished with an opinion of
legal counsel, reasonably satisfactory to the Company, to the effect that such a
transfer is exempt from the registration requirements of the Securities Act.

9.2 Restrictive Legend. Each Note shall be stamped or otherwise imprinted with a
legend in the following form (in addition to any legend required under
applicable state securities laws):

"THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAWS AND MAY NOT BE
TRANSFERRED, SOLD OR OFFERED FOR SALE EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE NOTE UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED."

The foregoing legend may be removed after the second anniversary of the later of
the last date upon which the Company or any Affiliate of the Company was the
owner of such Security (or such shorter period of time as permitted by Rule
144(k) under the Securities Act or any successor provision).

9.3 Additional Restrictions.

(a) This Agreement, the Note and the rights and obligations hereunder and
thereunder may be transferred or assigned by a Holder to an affiliate of such
Holder, to another Holder, if any, or to any Person acquiring a Note having a
principal amount equal to at least 25% of the aggregate principal amount of the
Note or Notes then outstanding; provided, however, that the transferee provides
written notice of such assignment to the Company stating its name and address
and the principal amount of the Note with respect to which such rights are being
assigned; and provided further, that the Company receives the written instrument
provided in subparagraph (b) below. Any transferee to whom a transfer is made in
accordance with the immediately preceding sentence shall be deemed a Holder for
purposes of this Agreement.

(b) Any transferee (other than a Holder) to whom rights hereunder are
transferred shall, as a condition to such transfer, deliver to the Company a
written instrument by which such transferee agrees to be bound by the
obligations imposed upon Holders under this Agreement to the same extent as if
such transferee were a party hereto, including without limitation the
obligations imposed upon Holders pursuant to Section 11.8.

(c) A transferee to whom such rights are transferred pursuant to this Section
9.3 may not again transfer such rights to any other Person, other than as
provided in this Section 9.3.

ARTICLE XAMENDMENT, SUPPLEMENT AND WAIVER

10.1 With Consent of Holders of the Note. Except as provided below in this
Section 10.1, no provision of this Agreement or the Note may be amended,
supplemented or waived without the consent of the Requisite Holders voting as a
single class (including consents obtained in connection with a tender offer or
exchange offer for, or purchase of, the Note) and the Company, and no existing
Default or Event of Default (other than a Default or Event of Default in the
payment of the principal of, premium, if any, or interest on the Note, other
than a payment default resulting from an acceleration that has been rescinded)
and no compliance with any provision of this Agreement or the Note may be waived
without the consent of the Requisite Holders voting as a single class (including
consents obtained in connection with a tender offer or exchange offer for, or
purchase, of the Note). Except as provided below in this Section 10.1, without
the consent of the Holders holding at least 75% in principal amount of the Note
then outstanding (including consents obtained in connection with a tender offer
or exchange offer for, or purchase of, such Note) and the Company, no provisions
of Article II hereof may be amended, supplemented or waived in a manner that
adversely affects the rights of any Holder.

It shall not be necessary for the consent of the Holders of the Note under this
Section 10.1 to approve the particular form of any proposed amendment,
supplement or waiver, but it shall be sufficient if such consent approves the
substance thereof.

After an amendment, supplement or waiver under this Section becomes effective,
the Company shall mail to the Holders of the Note a notice briefly describing
the amendment, supplement or waiver. Any failure of the Company to mail such
notice, or any defect therein, shall not, however, in any way impair or affect
the validity of any such amendment, supplement or waiver. Notwithstanding the
foregoing, without the consent of each Holder affected, an amendment, supplement
or waiver under this Section 10.1 may not (with respect to the Note held by a
non-consenting Holder):

(a) reduce the principal amount of the Note;

(b) reduce the principal of or change the fixed maturity of the Note or alter or
waive any of the provisions with respect to the conversion of the Note;

(c) reduce the rate of or change the time for payment of interest, including
default interest, on the Note;

(d) waive a Default or Event of Default in the payment of principal of or
premium, if any, or interest on the Note (except a rescission of acceleration of
the Note by the Requisite Holders and a waiver of the payment default that
resulted from such acceleration);

(e) make any Note payable in money other than that stated in the Note;

(f) make any change in the provisions of this Agreement relating to waivers of
past Defaults or the rights of the Holders of the Note to receive payments of
principal of or interest on the Note; or

(g) make any changes in the foregoing amendment and waiver provisions.

ARTICLE XIMISCELLANEOUS

11.1 Notices. All notices, requests, demands, claims, and other communications
to any party hereunder or pursuant to the terms hereof shall be in writing. Any
such notice, request, demand, claim, or other communication to any party
hereunder shall be deemed duly delivered three Business Days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, or one
Business Day after it is sent via a reputable nationwide overnight courier
service, in each case to the intended recipient as set forth below:

if to the Lender, to:

Alpharma, Inc.

One Executive Drive

Fort Lee, New Jersey 07024

Attention: President

with a copy to:

Alpharma, Inc.

One Executive Drive

Fort Lee, New Jersey 07024

Attention: Chief Legal Officer

If to the Company, to:

FS Ascent Investments LLC

c/o FS Private Investments LLC

55 East 52nd Street

New York, New York 10055-0002

Attention: James L. Luikart

with a copy to:

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038

Attention: Melvin Epstein, Esq.

If to a Holder other than the Lender, to the address provided to the Company
pursuant to Section 9.3.

Any party may give any such notice, request, demand, claim, or other
communication using any other means (including personal delivery, expedited
courier, messenger service, telecopy, telex, ordinary mail, or electronic mail),
but no such notice, request, demand, claim, or other communication shall be
deemed to have been duly given unless and until it actually is received by the
party for whom it is intended. Any party may change the address to which
notices, requests, demands, claims, and other communications hereunder are to be
delivered by giving the other parties notice in the manner herein set forth.

11.2 Duplicate Originals. The parties may sign any number of copies of this
Agreement. Each signed copy shall be an original, but all of them together
represent the same agreement.

11.3 Governing Law. The laws of the State of New York, without regard to
principles of conflicts of law, shall govern this Agreement and the Securities.

11.4 No Adverse Interpretation of Other Agreements. This Agreement may not be
used to interpret another indenture, loan or debt agreement of the Company or a
Subsidiary. Any such indenture, loan or debt agreement may not be used to
interpret this Agreement.

11.5 Successors and Assigns. All agreements of the Company in this Agreement and
the Securities shall bind its successors and assigns. All agreements of the
Lender in this Agreement shall bind its successors and assigns.

11.6 Separability. In case any provision in this Agreement or in the Securities
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

11.7 Headings, etc. The Headings of the Articles and Sections of this Agreement
have been inserted for convenience of reference only, are not to be considered a
part hereof and shall in no way modify or restrict any of the terms or
provisions hereof.

11.8 Confidentiality. The Lender and each other Holder agree that he, she or it
will keep confidential and will not disclose, divulge or use for any purpose
other than to monitor his, her or its investment in the Company any
confidential, proprietary or secret information which such Holder may obtain
from the Company pursuant to financial statements, reports and other materials
submitted by the Company to such Holder pursuant to this Agreement, or pursuant
to visitation or inspection rights granted hereunder, unless such information is
known, or until such information becomes known, to the public (other than as a
result of a breach of this Section 11.8 by such Holder); provided, however that
a Holder may disclose such information if required by law, provided that the
Holder provides prior written notice to the Company of such proposed disclosure
and takes reasonable steps to avoid and/or minimize the extent of any such
required disclosure. The Lender and each other Holder further acknowledge and
agree that certain of the confidential, proprietary or secret information which
it may obtain hereunder may be material non-public information and that neither
it nor any of its Affiliates shall engage in any acquisition, disposition or
other similar transaction involving the Company's securities on the basis of, or
at such time as such Holder possesses, such material non-public information.

11.9 Parent Guarantee. The Parent hereby guaranties all obligations of the
Lender, monetary or otherwise, under this Agreement.

11.10 Lender Representation and Warranties . Lender hereby represents and
warrants to the Company that (i) it is an "accredited investor" as that term is
defined in Rule 501(a) promulgated under the Securities Act, (ii) it has the
requisite knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of an investment in the Company,
(iii) it has had an opportunity to discuss the Company's business, management
and financial affairs with the Company's management, (iv) it is acquiring the
Note for investment for its own account and not with a view to, or for resale in
connection with, any distribution thereof; nor with any present intention of
distributing or selling the same; and has no present or contemplated agreement,
undertaking, arrangement, obligation, indebtedness or commitment providing for
the disposition thereof, (v) it understands that the Note has not been
registered under the Securities Act and it will not offer, sell, transfer,
pledge, hypothecate or otherwise dispose of any of the Notes except pursuant to
an exemption from, or otherwise in a transaction not subject to, the
registration requirements of the Securities Act or pursuant to an effective
registration statement under the Securities Act, and, in each case, in
accordance with any applicable state securities or "blue sky" laws.

11.11 Third Party Beneficiary. This Agreement is intended for the benefit of the
parties hereto and their respective and permitted successors and assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person; provided, however, that Ascent shall have the right of, and may enforce,
the Company's rights under Article 2.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above set forth.

FS ASCENT INVESTMENTS LLC

By: FS PRIVATE INVESTMENTS, LLC,

MANAGER

 

By: /s/ James L. Luikart

Name: James L. Luikart

Title: Managing Member

ALPHARMA USPD INC.

By: /s/ Thomas L. Anderson Name: Thomas L. Anderson

Title: President

ALPHARMA INC.

By: /s/ Thomas L. Anderson

Name: Thomas L. Anderson

Title: Vice President

 

Exhibit A

Note

Wilmington, Massachusetts

January 2, 2001

Up to $6,250,000

FOR VALUE RECEIVED, the undersigned, FS ASCENT INVESTMENTS LLC, a Delaware
limited liability company (the "Company"), HEREBY PROMISES TO PAY to the order
of ALPHARMA USPD INC., a Maryland corporation (the "Lender") in lawful money of
the United States of America in immediately available funds, the amount of
$6,250,000 or, if less, the aggregate unpaid amount of all Loans made to the
undersigned under the "Loan Agreement" (as hereinafter defined). Schedule A
attached hereto and incorporated herein by reference records (i) the date and
amount of each Loan hereunder, (ii) the date and amount of any interest payments
due hereunder and (iii) the date and amount of any principal and interest
payments made by the Company hereunder; provided , however, that any failure to
endorse such information on such schedule or continuation thereof shall not in
any manner affect the obligation of the Company to make payments of principal
and interest in accordance with the terms of this Note. All capitalized terms
used but not otherwise defined herein have the meanings given to them in the
Loan Agreement.

The Note is issued pursuant to that certain Loan Agreement dated as of December
29, 2000 by and between the Company, the Lender and Alpharma Inc., a Delaware
coporation (including all annexes, exhibits and schedules thereto and as
amended, modified, restated or supplemented from time to time (the "Loan
Agreement")), and is entitled to the benefit and security of the Loan Agreement.
Reference is hereby made to the Loan Agreement for a statement of all of the
terms and conditions under which the Loans evidenced hereby are made and are to
be repaid.

1. Interest and Principal Payments. The principal amount of the indebtedness
evidenced hereby shall be payable in the amounts and on the dates specified in
the Loan Agreement, the terms of which are hereby incorporated herein by
reference. Interest thereon shall be paid until such principal amount is paid in
full at such interest rates and at such times, and pursuant to such
calculations, as are specified in the Loan Agreement.

2. Default and Remedies. Subject to the requirements of Section 8.2 of the Loan
Agreement, upon and after the occurrence of any Event of Default, this Note may,
as provided in the Loan Agreement, be declared, and immediately shall become,
due and payable.

3. Legends.

"THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAWS AND MAY NOT BE
TRANSFERRED, SOLD OR OFFERED FOR SALE EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS NOTE UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY STATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED."

The foregoing legend may be removed after the second anniversary of the last
date upon which the Company or any Affiliate of the Company was the owner of
such Security (or such shorter period of time as permitted by Rule 144(k) under
the Securities Act or any successor provision).

4. Governing Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE.

FS ASCENT INVESTMENTS LLC

By: FS PRIVATE INVESTMENTS, LLC,

MANAGER

 

By: ______________________________

Name: James L. Luikart

Title: Managing Member



Schedule A to the Note of

FS Ascent Investments LLC

Dated January 2, 2001



 

 

Exhibit B



Form of Notice of Borrowing



Reference is made to that certain Loan Agreement dated as December 29, 2000 by
and among FS Ascent Investments LLC (the "Company"), Alpharma USPD Inc. (the
"Lender") and Alpharma Inc. (including all annexes, exhibits and schedules
thereto, and as from time to time amended, restated, supplemented or otherwise
modified, the "Loan Agreement"). Capitalized terms used herein without
definition are so used as defined in the Loan Agreement.

The Company hereby gives irrevocable notice, pursuant to Section 2.3(a) of the
Loan Agreement, that it requests a Loan under the Loan Agreement and in that
connection sets forth below the terms on which such Loan is requested to be
made:

(A) Date of Borrowing

(which is a Business Day) __________________________________________________

(B) Principal Amount of Loan ________________________________________________

(C) Funds are requested to be disbursed

to the Company account with ________________________________________________

 

Account No. _________________________

(D) Use of Proceeds:

 

The Company shall indemnify the Lender against any loss, cost or expense
including, without limitation, the cost of Lender funds on its credit
facilities, incurred by the Lender as a result of the Loan requested in this
Notice of Borrowing (other than any Notice of Borrowing delivered pursuant to
Section 2.6 of the Loan Agreement) not being made if such Loan is not made by
the Lender because the conditions precedent to such Loan as set forth in Section
4.1 or 4.2 of the Loan Agreement were not satisfied or waived.

IN WITNESS WHEREOF, the Company has caused this Notice of Borrowing to be
executed and delivered by its duly authorized officer as of the date first set
above.

 

FS ASCENT INVESTMENTS LLC

By: FS PRIVATE INVESTMENTS, LLC,

MANAGER

 

By: ______________________________

Name: James L. Luikart

Title: Managing Member



Exhibit C



Opinion of Stroock & Stroock & Lavan LLP



1. The Company is a limited liability company existing and in good standing
under the Limited Liability Company Act of the State of Delaware.

2. The Company has the requisite corporate power and authority to execute,
deliver and perform the Loan Agreement, the Security Agreement and the Fifth
Amendment.

3. The Company has duly executed and delivered the Loan Agreement, the Security
Agreement and the Fifth Amendment.

4. The Loan Agreement, the Security Agreement and the Fifth Amendment are valid
and binding obligations of the Company and are enforceable against the Company
in accordance with their respective terms (subject to customary exceptions).

5. The Note has been duly authorized, executed, issued and delivered by the
Company and constitutes a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms (subject to
customary exceptions).

6. The execution and delivery by the Company of the Loan Agreement, the Security
Agreement and the Fifth Amendment and the performance of its obligations
thereunder will not (a) constitute a violation of the Certificate of Formation
of the Company or the LLC Agreement, (b) constitute a material violation by the
Company of any statutory law or governmental regulation covered by this Opinion,
or (c) breach, or result in a default under any existing obligation of the
Company under any of its Other Specified Agreements. The term Other Specified
Agreements means those agreements set forth on Schedule A attached hereto.

7. Except as provided on the schedule of Governmental Filings attached hereto as
Schedule B, to our knowledge and based in part upon the representations of the
Lender in the Loan Agreement, the Company was not required to obtain any
consent, approval, authorization or order of, or make any filings or
registrations with, any United States federal court or governmental agency in
order to obtain the right to enter into or perform under the Loan Agreement, the
Security Agreement and the Fifth Amendment or to take any of the actions taken
by it on or prior to this date to consummate the transactions contemplated
thereby, except for (i) such consents, authorizations, approvals, orders,
registrations or filings as have been obtained or made prior to the date hereof,
or as permitted to be made or obtained on or after the date hereof pursuant to
the Loan Agreement, the Security Agreement and the Fifth Amendment and the
exhibits and schedules thereto, respectively; and (ii) such consents,
authorizations, approvals, orders, registrations or filings as could not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect.

8. The Company is not an "investment company" within the meaning of the
Investment Company Act of 1940, as amended.

9. The provisions of the Loan Agreement and the Security Agreement are effective
to create, in favor of the Lender to secure the payment of the Loan, a valid
security interest in the Collateral to the extent that such Collateral is
property of a type subject to the UCC.